Citation Nr: 0801817	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  98-15 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of lead 
poisoning.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to June 
1965.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Atlanta, Georgia, that denied the benefit sought on 
appeal.  

In April 2007 the Board remanded the matter in order to 
afford the veteran a hearing.  In July 2007 the veteran 
withdrew his request for a hearing.  The claim has been 
returned to the Board and is now ready for appellate 
disposition.


FINDING OF FACT

The evidence does not show current residuals of lead 
poisoning.


CONCLUSION OF LAW

The criteria for service connection for residuals of lead 
poisoning have not been met.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002);   
38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for residuals of lead 
poisoning.  At his December 1998 hearing, and throughout 
various correspondence, the veteran alleges he was exposed to 
lead while working with lead paint in service, and he 
attributes this to a variety of current symptoms.

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

The veteran's claim must be denied because there is no 
objective evidence of current lead poisoning, or of any 
current residual of past lead poisoning.  Where the medical 
evidence establishes that a veteran does not currently have a 
disorder for which service connection is sought, service 
connection for that disorder is not authorized under the 
statues governing veterans' benefits.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  

The veteran's claims file contains a very large volume of 
medical evidence.  Spanning from 1989 through 2002, 
laboratory testing results of both blood and urine taken from 
the veteran has been analyzed on a number of occasions, and 
the veteran has never been diagnosed with current lead 
poisoning, or any current residual of past lead poisoning, 
based on these results.  Such testing occurred, for example, 
in August and September 1989, June and July 1990, June 
through September 1995, October 1997, September 1998, March 
1999, and December 2002.  In July 2000 a VA examination was 
conducted and some abnormal laboratory results were revealed, 
but the examiner made no diagnosis of lead poisoning due to 
these results.  An April 1998 VAMC treatment note reflects 
the veteran's subjective complaints of lead exposure, but on 
examination, no diagnosis was made in this regard.  In 
November 1999, a VAMC treatment note reflects that in 
September 1999 the veteran's urine showed no lead.  In August 
1999 his blood lead level was 4, with a "reference range" 
of less than 25.  The veteran's complaints regarding lead 
poisoning were noted, but on objective examination, no 
diagnosis was made as to lead poisoning or current residuals 
of past lead poisoning.  In October 2000 the veteran's 
subjective complaints of lead poisoning were noted by a VA 
examiner, but again, no diagnosis in this regard was made.  
In the absence of a current diagnosis of any residual of lead 
poisoning, the other elements of service connection for each 
of these claims need not be addressed and the veteran's claim 
for service connection must be denied.

In reaching this decision the Board has considered and is 
sympathetic to the veteran's arguments in support of his 
assertions that he suffers from current residuals of lead 
poisoning.  However, the veteran, as a lay person untrained 
in the field of medicine, is not competent to offer an 
opinion in this regard. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  His arguments may not provide a factual 
predicate upon which compensation may be granted.  

The veteran has also submitted medical information regarding 
lead poisoning to support his contentions of a current 
diagnosis and nexus to service.  However, the Court has held 
that generic medical literature which does not apply medical 
principles regarding causation or etiology to the facts of an 
individual case does not provide competent evidence to 
establish the nexus element.  See Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996). The Court additionally held that where 
the determinative issue involves a medical diagnosis, 
competent medical evidence of such is generally required.  
Id. at 521.  Here, the submitted information does not speak 
to the specifics of this case, including discussion on the 
particular paint the veteran contends he was exposed to in 
service, the veteran's current symptomatology, or his past 
medical history for example.  For all of these reasons, these 
materials also cannot provide a factual predicate upon which 
compensation may be granted.   

The Board additionally notes that no medical examination has 
been conducted or medical opinion obtained with respect to 
the veteran's claim.  However, the Board finds that the 
evidence, which reveals that the veteran does not have a 
current diagnosis of this disability and does not reflect 
competent evidence showing a nexus between service and the 
disorders at issue, warrants the conclusion that a remand for 
an examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  As post-service medical 
records provide no basis to grant this claim, and in fact 
provide evidence against this claim, the Board finds no basis 
for a VA examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Simply stated, 
the standards of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the holding in 
Charles was clearly predicated on the existence of evidence 
of both in-service incurrence and of a current diagnosis.  
Simply stated, referral of this case for an examination or 
obtainment of a medical opinion in the absence of a current 
diagnosis would be a useless act.  The duty to assist is not 
invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  See also, 38 U.S.C.A. § 
5103(a)(2) (West 2002).

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
March 2003 and February provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The letter of March 2005 specifically 
informed the veteran that he should submit any additional 
evidence that he had in his possession.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  While the notices provided do not include any 
information concerning the evaluation or the effective date 
that could be assigned should service connection be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denial of service connection, the 
veteran is not prejudiced by the failure to provide him that 
further information.  For all of these reasons, the Board 
concludes that the appeal may be adjudicated without a remand 
for further notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had two hearings, one before the 
RO and one before the Board.  The Board does not have notice 
of any additional relevant evidence which is available but 
has not been obtained.  Indeed, in August 2006 the veteran 
indicated he has no additional evidence to submit.  As 
previously discussed, a VA medical opinion has been deemed 
unnecessary in this case.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

ORDER

Service connection for residuals of lead poisoning is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


